GRACIN & MARLOW, LLP 20283 State Road 7, Suite 300 Boca Raton, Florida33498 Tel. (561) 237-0804 Fax (561) 237-0803 April 10, 2012 VIA EDGAR CORRESPONDENCE United States Securities and Exchange Commission treet, NE Mail Stop 4720 Washington, D.C.20549 Attention:Johnny Gharib Re:DC Brands International, Inc. PRE14C Filed on March 28, 2012, as amended Dear Mr. Gharib: Thank you for your telephone call today regarding the DC Brands International, Inc. (“DC Brands”) preliminary information statement filing.To avoid any confusion and assist in reader clarity, we have replaced the following sentences: “The board of directors has no immediate plans, understandings, agreements or commitments to issue additional shares of stock for any purpose other than the issuance of shares upon conversion of existing debt and other outstanding convertible securities in accordance with their respective terms.Although DC Brands has no current financing plans or understandings, agreements or commitments for financing, if an opportunity should present itself,DC Brands may issue shares of common stock in connection with a financing or under theequity line with Southridge Partners II, LP upon fulfillment of the conditions of the equity line.” with the following revised sentences: “The board of directors has no immediate plans, understandings, agreements or commitments to issue additional shares of stock for any purpose other than its right to put up to $10,000,000 of shares of its common stock to Southridge Partners II, LP upon the fulfillment of the conditions of its equity line with them (to which no assurance can be given) and the issuance of shares upon conversion of existing debt and other outstanding convertible securities in accordance with their respective terms.Although DC Brands has no other current financing plans or understandings, agreements or commitments for financing, if an opportunity should present itself,DC Brands may issue shares of common stock in connection with such a financing.” United States Securities and Exchange Commission April 10, 2012 Page 2 Please confirm that this new text addresses your concerns and that we are free to file our definitive information statement. If you have any questions or need additional information, please contact the undersigned at (561) 237-0804. Sincerely, /s/ Hank Gracin Hank Gracin HG:ckg Enclosures cc:DC Brands International, Inc.
